    Case 20-42492          Doc 289    Filed 06/02/21 Entered 06/02/21 23:53:13                   Desc Main
                                      Document      Page 1 of 12


Marcus A. Helt, Esq. (Texas Bar #24052187)
Jack Haake, Esq. (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel:     (214) 210-2821 / Fax: (972) 528-5765
Email: mhelt@mwe.com
Email: jhaake@mwe.com

PROPOSED COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

In re:                                                      Chapter 11
                                                      §
SPHERATURE INVESTMENTS LLC, et                        §     Case No.: 20-42492
al.                                                   §
                                                      §
                  Debtors.1                           §     Jointly Administered
                                                      §


                         DEBTOR’S MOTION FOR ENTRY
                OF AN ORDER (A) APPROVING BINDING TERM SHEET,
         (B) APPROVING EXPENSE REIMBURSEMENT AND BREAKUP FEE TO
         THE PLAN SPONSOR AND (C) GRANTING CERTAIN RELATED RELIEF

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Spherature Investments LLC (“Spherature”), together with the related parties identified

herein, as debtors and debtors-in-possession (collectively, the “Debtors”), files this motion (this

“Motion”) for entry of an order, substantially in the form attached as Exhibit B (the “Order”),

approving (a) the Debtors’ entry into the Binding Term Sheet (as defined below), (b) payment to

the Plan Sponsor (as defined below) of the Expense Reimbursement (as defined below) and the

Breakup Fee (as defined below), each in accordance with the terms and conditions of the Binding



1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.


DM_US 180349387-4.114823.0011
    Case 20-42492          Doc 289    Filed 06/02/21 Entered 06/02/21 23:53:13                   Desc Main
                                      Document      Page 2 of 12



Term Sheet and (c) granting certain related relief. In support of this Motion, the Debtors

respectfully represent as follows:

                                     JURISDICTION AND VENUE

         1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court pursuant to 28

U.S.C. § 1408.

         2.        The statutory bases for relief requested herein are sections 105(a), 363(b), 503(b),

507 (a)(2), 1107, and 1108 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule

6004 of the Federal Rules of Bankruptcy Procedure.

                                            INTRODUCTION

         3.        On December 21, 2020 (the “Petition Date”), the Debtors filed their respective

voluntary petitions for relief under chapter 11 of the Bankruptcy Code, initiating the above-

captioned cases (collectively, the “Cases” or the “Chapter 11 Cases”) and creating the bankruptcy

estates for each Debtor (individually, an “Estate” and, collectively, the “Estates”), in the United

States Bankruptcy Court for the Eastern District of Texas (the “Bankruptcy Court”).

         4.        A full description of the Debtors’ business operations and reasons for commencing

the Cases are set forth in the declaration submitted by the Debtors’ proposed Chief Restructuring

Offer, Erik Toth (the “First Day Declaration”).2 The contents of the First Day Declaration are

incorporated by reference, as if set forth herein verbatim, pursuant to Federal Rule of Civil

Procedure 10(c).




2
 The First Day Declaration is filed at Docket No. 20 in Spherature Investments LLC, pending before the Bankruptcy
Court.

                                                      -2-
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289    Filed 06/02/21 Entered 06/02/21 23:53:13           Desc Main
                                      Document      Page 3 of 12



         5.        The Debtors remain in possession of their property and are managing their

businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

         6.        On January 22, 2021, the United States Trustee appointed the Official Committee

of Unsecured Creditors (the “Committee”) [Docket Nos. 93 and 116].

                        MARKETING PROCESS AND BINDING TERM SHEET

         7.        Since initiating the Cases, the Debtors and their professionals have been focused

on marketing the Debtors’ assets and locating a plan sponsor or purchaser for substantially all of

the Debtors’ assets. The Debtors extensive marketing process included, without limitation, the

following:

                   a)       Establishing a data room with relevant documents about the
                            Debtors’ assets, the Debtors’ financial status, and the
                            Debtors’ operations;

                   b)       Preparing a confidential information presentation;

                   c)       Approaching strategic and financial buyers with industry
                            and/or “special-situations” experience; and

                   d)       Holding numerous discussions with interested parties.

         8.        As a result of these efforts, the Debtors discussed in detail a possible transaction

with a number of interested parties. Mindful of maximizing value of the Estates, preserving going-

concern value, saving jobs, and administering the Estates as quickly and cost-effectively as

possible, especially considering the stress the protracted prepetition sale process has put on the

Debtors’ relationships with its employees, vendors, and customers, the Debtors engaged with

Vernoa International Holdings, Inc. and one or more subsidiaries or affiliates (the “Plan Sponsor”)

to come to terms of on a sale of substantially all of the Debtors’ assets under section 1123 of the




                                                    -3-
DM_US 180349387-4.114823.0011
    Case 20-42492          Doc 289     Filed 06/02/21 Entered 06/02/21 23:53:13                     Desc Main
                                       Document      Page 4 of 12



Bankruptcy Code (the “Transaction”) pursuant to the terms of a binding term sheet (the “Binding

Term Sheet”), which is attached as Exhibit C.

         9.        The Debtors believe that the proposal from the Plan Sponsor maximizes

the value of the Debtors’ assets for the benefit of the Estates and their creditors and is the highest

and best offer received by the Debtors through their marketing process. Through the Plan

Sponsor’s proposal, the Debtors anticipate being able to provide a meaningful recovery to the

Debtors’ allowed unsecured claims. The Debtors also submit that the proposal has the greatest

likelihood of closing, given that there is no diligence condition. Given that the proposal from the

Plan Sponsor represents the best value and has the lowest manifest execution risk, and after lengthy

negotiations, the Debtors and the Plan Sponsor signed the Binding Term Sheet, which sets forth

the terms for the Debtors’ restructuring pursuant to a chapter 11 plan (the “Plan”) on May 28,

2021.

         10.       Key terms of the Binding Term Sheet are as follows:3

                   •    The Plan Sponsor will provide the sum of (i) “Cure” costs
                        required under § 365 and (ii) up to $82,500,000, as more fully
                        set forth in the Binding Term Sheet, which generally includes
                        (a) $5 million in cash, (b) $5.5 mm in assumed secured debt, (c)
                        $16.0 mm in earn-out/royalty payments, (d) up to $45 mm in
                        aggregate unpaid pre-petition sales commissions, and (e) up to
                        $11 mm in assumed deferred revenue.

                   •    The Plan Sponsor will deposit $250,000.00 (the “Deposit”) with
                        Wilmington Trust, National Association, as escrow agent. The
                        Debtors will retain the Deposit in the event the Plan Sponsor
                        terminates the Binding Term Sheet, as more fully set forth in the
                        Binding Term Sheet.

                   •    The Plan Sponsor will acquire substantially all of the Debtors’
                        assets other than Excluded Assets, which such Excluded Assets

3
 The following is a summary of the Binding Term Sheet and is qualified in its entirety by reference to the Binding
Term Sheet. If there is an inconsistency between the Binding Term Sheet and its description herein, the terms of the
Binding Term Sheet shall govern. Unless otherwise defined in this summary or this Motion, capitalized terms shall
have the meanings assigned to such terms in the Binding Term Sheet.

                                                       -4-
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289     Filed 06/02/21 Entered 06/02/21 23:53:13               Desc Main
                                       Document      Page 5 of 12



                        include (a) all utility deposits, (b) all Causes of Action (defined
                        in the Binding Term Sheet) of the Debtors, and (c) all rights to
                        receive payments under the Limited Solicitation Agreement
                        between the Debtors and Seacret Direct LLC.

                   •    The Closing Date is the first date practicable following entry of
                        an order by the Bankruptcy Court approving the Transaction.

                   •    On or before June 11, 2021, the Debtors will provide a schedule
                        of executory contracts and unexpired leases, including proposed
                        cure amounts to the Plan Sponsor and file a motion to approve
                        procedures for the assumption, assumption and assignment, and
                        rejection for such contracts and leases.

                   •    The Plan Sponsor will be entitled to a $350,000 breakup fee (the
                        “Breakup Fee”) and a $150,000 expense reimbursement (the
                        “Expense Reimbursement”) for out-of-pocket reasonable and
                        documented expenses, subject to proof of same to the
                        Bankruptcy Court.

                   •    The Debtors seek authority to pay the Breakup Fee and Expense
                        Reimbursement as an administrative expense of all the Debtors’
                        bankruptcy estates pursuant to §§ 507 or 503 of the Bankruptcy
                        Code.

                   •    The Binding Term Sheet is governed by the laws of the state of
                        New York.

                   •    Notwithstanding anything to the contrary in the Binding Term
                        Sheet, nothing in the Binding Term Sheet requires the Debtors,
                        the board of directors, board of managers, or similar governing
                        body of the Debtors, to take any action or to refrain from taking
                        any action if taking of failing to take such action would be
                        inconsistent with applicable law or their fiduciary obligations
                        under applicable law.

         11.       As consideration for the Plan Sponsor’s agreements under the Binding Term Sheet,

the Debtors agreed to seek approval from the Bankruptcy Court of the Binding Term Sheet,

including payment of the Breakup Fee and reimbursement of the Expense Reimbursement, should

the Debtors fail to conclude the Transaction. The Debtors believe that approval of the Expense

Reimbursement and Breakup Fee are reasonable and necessary conditions to ensure the best

possible recovery for all of the Debtors’ stakeholders.

                                                     -5-
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289   Filed 06/02/21 Entered 06/02/21 23:53:13           Desc Main
                                     Document      Page 6 of 12



                                       RELIEF REQUESTED

         12.       By this Motion, the Debtors seek approval of the Binding Term Sheet on the terms

set forth herein and in the Binding Term Sheet. As described above, the Debtors, after extensive

efforts to explore value maximizing transactions and restructuring alternatives and, after

discussions with its professionals, determined in the exercise of their sound business judgment that

approval of the Binding Term Sheet was the most effective way to maximize the value of the

Estates. Approval of the Expense Reimbursement and the Breakup Fee should be granted by this

Court as reasonable and necessary to the Binding Term Sheet under the circumstances.

                                BASIS FOR RELIEF REQUESTED

         A.        The Binding Term Sheet Should be Approved

         13.       Under section 363(b)(l) of the Bankruptcy Code, the Court may authorize a debtor

in possession to “use, sell or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(l). A debtor in possession’s decision to use, sell or lease assets outside

the ordinary course of business must be based upon its sound business judgment. See Official

Comm. of Unsecured Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay

Corp.), 973 F.2d 141, 143 (2d Cir. 1992) (holding that a section 363(b) application must find a

“good business reason” to grant application); see also In re Ionosphere Clubs, Inc., 100 B.R. 670,

675 (Bankr. S.D.N.Y. 1989) (same). The “business-judgment” test is met when the debtor

demonstrates any rational business purpose for the proposed use of property. Official Comm. of

Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656

(S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993).

         14.       Once the debtor articulates a valid business justification, the business-judgment

rule creates “a presumption that in making a business decision the directors of a corporation acted

on an informed basis, in good faith and in the honest belief that the action taken was in the best

                                                  -6-
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289   Filed 06/02/21 Entered 06/02/21 23:53:13           Desc Main
                                     Document      Page 7 of 12



interests of the company.” In re Integrated Res., Inc., 147 B.R. at 656 (quoting Smith v. Van

Gorkom, 488 A.2d 858, 872 (Del. 1985)). Thus, “[w]here the debtor articulates a reasonable basis

for its business decisions (as distinct from a decision made arbitrarily or capriciously), courts will

generally not entertain objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants

and/or Creditors v. Johns-Manville Corp. (In re Johns Manville Corp.), 60 B.R. 612, 616 (Bank.

S.D.N.Y. 1986).

         15.       A debtor’s business judgment “should be approved by the court unless it is shown

to be ‘so manifestly unreasonable that it could not be based upon sound business judgment, but

only on bad faith, or whim or caprice.’” In re Aerovox, Inc., 269 B.R. 74, 80 (Bankr. D. Del. 2001)

(quoting In re Logical Software, 66 B.R. 683, 686 (Bankr. D. Mass. 1986)); Integrated Resources,

147 B.R. at 656 (“Courts are loath to interfere with corporate decisions absent a showing of bad

faith, self-interest or gross negligence.”).

         16.       Here, entering into the Binding Term Sheet represents a sound exercise of the

Debtors’ business judgment and should be approved. The Binding Term Sheet was the result of

arms-length, good-faith negotiations among the Plan Support Group and the Debtors, each of

which was represented by experienced professionals and advisors. The Binding Term Sheet and

the restructuring proposal contemplated therein preserve the Debtors’ core businesses along with

the jobs of the Debtors’ employees, provide the Debtors with the ability to pay their secured and

unsecured creditors, and provide a meaningful recovery for their creditors in various forms of

consideration. Based on the foregoing, the Debtors submit that entry into the Binding Term Sheet

was a valid exercise of their business judgment, which should be approved by the Court.

         B.        The Expense Reimbursement and the Breakup Fee Should be Approved

         17.       Similarly to the standard used to authorize entry into the Binding Term Sheet,

courts will generally defer to a debtor’s judgment and approve the payment of expense

                                                 -7-
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289     Filed 06/02/21 Entered 06/02/21 23:53:13             Desc Main
                                       Document      Page 8 of 12



reimbursements and breakup fees pursuant to section 363(b) of the Bankruptcy Code as long as

there is a “legitimate business justification.” Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d

Cir. 1996); Accord Lionel Corp., 722 F.2d at 1071 (applying the “business judgment rule,” which

requires that a sound business purpose for the transaction exist).

         18.       Courts have acknowledged that the approval of breakup fees and expenses in

connection with substantial sales in bankruptcy is warranted to compensate an unsuccessful

acquirer whose initial offer served as the basis and catalyst for higher or better offers. See Asarco,

Inc. v. Elliot Mgmt. (In re Asarco, LLC), 650 F.3d 593, 597-98, 601-03 & n.9 (5th Cir. 2011); In

re JW Res., Inc., 536 B.R. 193, 195-96 (Bankr. E.D. Ky. 2015); In re Hupp Industries, Inc., 140

B.R. 191, 195 (Bankr. N.D. Ohio 1992). As listed in Hupp Indus., courts consider various factors

in determining whether to authorize breakup fees, such as:

                   •        whether the fee requested correlates with a maximization of
                            value to the debtor’s estate;

                   •        whether the transaction in the negotiated agreement is an
                            arms-length transaction between the debtor’s estate and the
                            negotiating acquirer;

                   •        whether the principal secured creditors are supportive of the
                            concession;

                   •        whether the subject breakup fee constitutes a fair and
                            reasonable percentage of the proposed purchase price;

                   •        the existence of available safeguards beneficial to the
                            debtor’s estate; and

                   •        whether there exists a substantial adverse impact upon
                            unsecured creditors, where such creditors are in opposition
                            to the breakup fee.

In re Hupp Indus., 140 B.R. at 194-96; see also In re JW Res., 536 B.R. at 195 (citing with approval

Hupp Industries’ multi-factor test).


                                                    -8-
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289   Filed 06/02/21 Entered 06/02/21 23:53:13            Desc Main
                                     Document      Page 9 of 12



         19.       To warrant court approval of such breakup fees and expenses, the Fifth Circuit in

Asarco required a showing that the requested fees and expenses must be supported by a sound

business justification. In re Asarco, 650 F.3d at 602-03 (favoring business judgment standard

governing use of assets outside of the ordinary course of business, rather than the standard for

administrative expenses, in assessing propriety of fees and expenses incurred by bidders).

Bankruptcy courts in Texas have likewise found that breakup fees and expense reimbursements

are proper and necessary tools to ensure lively bidding, protect the auction process, and avoid

potential litigation. See e.g. In re Texas Rangers Baseball Partners, 431 B.R. 706, 715 (Bankr.

N.D. Tex. 2010).

         20.       Here, the Breakup Fee and Expense Reimbursement if they are paid will satisfy the

foregoing tests because they will be or were: (a) actual and necessary costs and expenses of

preserving the Estates within the meaning of sections 503(b) and 507(a)(2) of the Bankruptcy

Code; (b) commensurate to the real and substantial benefit conferred on the Estates by the Plan

Sponsor; (c) reasonable and appropriate, especially in light of the size and nature of the proposed

Transaction, the consideration to be paid to the Estates, and the commitments that have been made

and the efforts that have been and will be expended by the Plan Sponsor; (d) necessary to induce

the Plan Sponsor to continue to pursue the Transaction and to continue to be bound by the Binding

Term Sheet; and (e) subject to all parties in interests’ rights to object and be heard with respect to

approval of such payments. Indeed, the Breakup Fee and Expense Reimbursement will enable the

Debtors to secure an adequate floor price for the sale of their assets, thereby ensuring a satisfactory

threshold or minimum value for their assets – a clear benefit to the Estates. Moreover, the Plan

Sponsor expressed an unwillingness to agree to act as Plan Sponsor without being granted the

Breakup Fee and Expense Reimbursement. Without the Breakup Fee and Expense



                                                  -9-
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289   Filed 06/02/21 Entered 06/02/21 23:53:13          Desc Main
                                     Document      Page 10 of 12



Reimbursement, the Debtors might lose the opportunity to obtain the significant offer for their

assets and would certainly lose the downside protection that will be afforded by the existence of

Plan Sponsor.

         21.       Moreover, the negotiations leading to the execution of the Binding Term Sheet were

extensive and intense among the Debtors and the Plan Sponsor, with each party arguing diligently

for its own interests. As a result, the Debtors submit that approval of the Breakup Fee is consistent

with the Debtors’ fiduciary duties to maximize the value of their assets for all stakeholders. In

addition, approval of the Breakup Fee and Expense Reimbursement will not hamper the Debtors

from receiving and considering alternative proposals; to the contrary, the agreement struck

between the Debtors and the Plan Sponsor allows the Debtors to negotiate an alternate transaction

with another plan sponsor with the qualifications and commitment to support the Debtors’ goal of

maximizing value of their assets for all stakeholders, thereby allowing the Debtors to comply with

their fiduciary duties.

         22.       The Breakup Fee represents a reasonable price to pay for the Debtors’ freedom to

engage in an alternate transaction while having the security, particularly in this economic

environment, of progressing toward consummation of a chapter 11 plan on terms beneficial to all

stakeholders. In addition, the Breakup Fee is reasonable and proportional to the size of the

investment being made by the Plan Sponsor. Finally, the Debtor believes that the payment of the

Breakup Fee is warranted under the circumstances.

         23.       Additionally, the Plan Sponsor has already invested considerable resources into

negotiating and working in coordination with the Debtors to design a transaction that maximizes

value for the Debtors and their stakeholders. This undertaking alone provides sufficient

justification for payment of the Expense Reimbursement. Based on the foregoing, the Debtors



                                                 - 10 -
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289   Filed 06/02/21 Entered 06/02/21 23:53:13              Desc Main
                                     Document      Page 11 of 12



believe the Break-Up Fee and the Expense Reimbursement fall within the range of reasonableness

for transactions of this type and should be approved.

         24.       In light of the foregoing, the Debtors submit that (a) they have demonstrated a

sound business justification for authorizing the payment of the Expense Reimbursement and the

Breakup Fee and (b) each should is reasonable under the circumstances and should be approved.

                                                 NOTICE

         25.       The Debtors will provide notice of this Motion to: (a) the Office of the United States

Trustee; (b) to each of the Debtors’ secured lenders; (c) counsel to the agents of the Debtors’

secured lenders; (d) the Committee; (e) the Internal Revenue Service; (f) all parties in interest who

have formally appeared and requested notice; and (g) and all parties who have requested special

notice from the Debtors. The Debtors respectfully submit that no further notice of this Application

is required.

         26.       The pleadings in these Cases and supporting papers are available on the Bankruptcy

Court’s website at https://ecf.txeb.uscourts.gov/ and on the Debtors’ proposed Claims and

Noticing Agent’s website at https://cases.stretto.com/Spherature. You can also request any

pleading you need from the Debtors’ proposed counsel at: McDermott Will & Emery LLP, c/o

Jack Haake, Esq., 2501 North Harwood Street, Suite 1900, Dallas, Texas 75201

(jhaake@mwe.com).

                                         NO PRIOR REQUEST

         27.       No prior motion for the relief requested herein has been made to this or to any other

court.




                                                   - 11 -
DM_US 180349387-4.114823.0011
 Case 20-42492             Doc 289   Filed 06/02/21 Entered 06/02/21 23:53:13        Desc Main
                                     Document      Page 12 of 12



          WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that this

Court enter the Order, substantially in the form attached as Exhibit B, approving (a) the Debtors

entry into the Binding Term Sheet, (b) payment to the Plan Sponsor of an Expense Reimbursement

and a Breakup Fee, each in accordance with the terms and conditions of this Motion and the

Binding Term Sheet, and (c) granting such other and further relief as this Court may deem just and

proper.



                                                 Respectfully Submitted,

Dated: June 2 , 2021                             /s/ Marcus A. Helt
                                                 Marcus A. Helt, Esq. (Texas Bar #24052187)
                                                 Jack G. Haake, Esq. (Admitted Pro Hac Vice)
                                                 MCDERMOTT WILL & EMERY LLP
                                                 2501 North Harwood Street, Suite 1900
                                                 Dallas, Texas 75201
                                                 Tel: (214) 210-2821
                                                 Fax: (972) 528-5765
                                                 Email: mhelt@mwe.com
                                                 Email: jhaake@mwe.com

                                                 PROPOSED COUNSEL FOR THE DEBTORS
                                                 AND DEBTORS-IN-POSSESSION




                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing was filed and served via the Court’s

CM/ECF filing and noticing system this 2nd day of June 2021, to all parties registered to receive

electronic notices in this case.


                                                 /s/ Marcus A. Helt
                                                 Marcus A. Helt




                                               - 12 -
DM_US 180349387-4.114823.0011
